Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 4-7, 12-14, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 4, 5, 12, 13, and 18, it is unclear what constitutes “a little steric hindrance”; the language is subjective; furthermore, the examiner has reviewed the specification and finds no clear disclosure explaining how the language is to be meaningfully interpreted.  The examiner has considered applicants’ response, including the cited paragraphs from the specification; however, the position is maintained that the language is subjective in view of the use of the word, “little”, to such an extent that the language is indefinite.  Applicants’ cited disclosures and argument fails to explains how “little steric hindrance” is to be interpreted relative to other degrees or levels of steric hindrance.  Applicants’ cited disclosures refer to the language itself without providing any meaningful degree of interpretation for the language.  Furthermore, it is unclear how to interpret the language relative to molecules or structures that are free or essentially free of steric hindrance.  Accordingly, it is unclear from the language exactly what level of steric hindrance is mandated in order to practice the invention. 
3.	Claims 1-3, 8-11, 15-17, and 20 are allowed.
4.	The prior art of record fails to disclose or render obvious the claimed rotaxane or polyurethane derived from the rotaxane, wherein the rotaxane is characterized by a hydroxyl group attached to the crown ether and a hydroxyl group attached to one terminal of the chain molecule that pierces the cyclic structure of the crown ether.  Furthermore, the prior art of record fails to disclose the polyurethane having the structure set forth within claim 17.  
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765